Title: From Thomas Jefferson to William Short, 22 July 1804
From: Jefferson, Thomas
To: Short, William


               
                  
                     Dear Sir
                  
                  Washington July 22. 1804
               
               I am just winding up for my departure and therefore have only time to inform you that I have left with mr Barnes the means and the instructions to make you the usual remittances in the forepart of the months of August & September, during which I shall be absent, and that we shall not be altogether without the hope of seeing you at Monticello. Accept my affectionate salutations and assurances of constant esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            